Citation Nr: 1210141	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  He died on October [redacted], 1995.  The appellant is the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on her part, is required.


REMAND

The appellant's representative has argued that all relevant and available VA medical records have not been associated with the claims file.  The Board agrees.  In general, VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran died at the Philadelphia VA Medical Center (VAMC) on October [redacted], 1995.  The appellant theorizes that the Veteran's death was caused or hastened by a lack of medical care.  The Veteran arrived at the Philadelphia VAMC emergency room on October [redacted], 1995 with complaint of intermittent chest pain for the past two weeks.  He had a history of heart transplant in 1987.  The time of arrival is not noted.  Vital signs were first taken at 1:45 am. on October [redacted], 1995.  He remained in a wheelchair as he had difficulty breathing unless sitting upright.  He was to be admitted to the surgical intensive care unit (SICU).  On transfer preparation to the SICU at 2:55 am, the Veteran became unresponsive with no respirations.  Efforts to revive the Veteran were unsuccessful.

The appellant's representative requests VA to obtain nursing notes and records which track the monitoring of the Veteran's care during his terminal stay.  To the extent that additional records may be available, the Board finds that such records should be obtained.  The Board additionally notes that the Veteran's death certificate reveals that an autopsy of the Veteran was performed.  This clearly relevant report should also be obtained on remand.

The appellant's representative has also argued that VA has a duty to associate with the claims file VA quality assurance records.  The Board does not agree.  VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities pursuant to a Congressional mandate.  38 U.S.C.A. §§ 5705, 7311 (West 2002).  Such data may relate to the structure, process or outcome of health care provided by VA.  See 38 C.F.R. § 17.500(c) (2011). 

In general, records created as part of the medical quality-assurance program are confidential and access is limited.  38 U.S.C.A. § 5705; 38 C.F.R. §§ 17.500-17.511.  Adjudicative personnel are not listed among the persons authorized in 38 C.F.R. § 17.508 nor is there any existing directive or manual provision that provides the requisite authorization.  

VA's General Counsel has addressed the duty to assist in regard to quality assurance records, and held that, as a general matter the governing statutes and regulations do not authorize disclosure of VHA quality assurance records or documents for purposes of adjudicating a claim for benefits.  VAOPGCPREC 1-2011 (April 19, 2011).  However, 38 U.S.C.A. § 5103A requires the Board to make reasonable efforts to request from VHA any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by 38 U.S.C.A. § 5705 and implementing regulations, to appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  Under 38 C.F.R. § 17.508(c), any quality-assurance record or document, whether confidential and privileged or not, may be provided to the General Counsel or any attorney within OGC, wherever located.  If VHA and OGC conclude that the records and documents are protected by 38 U.S.C.A. § 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  If VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim.  Id.

To date, neither the Veteran nor his representative has actually identified any relevant quality assurance records in existence.  As information sufficient to identify and locate quality assurance records has not been provided, no action in this regard is necessary at this time. 

Finally, the Board is not competent to render its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  On the facts of this particular case, the Board finds that a medical opinion is needed to decide the claim.  See 38 U.S.C.A. § § 5103A(d).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  Obtain complete records of the Veteran's hospitalization at the Philadelphia VAMC from October [redacted], 1995, to include the following:

	a) all nursing notes;

b) the code sheet and code summary noted on PAGE 2 of VA Form 10-10 M;

c) the results of laboratory testing (e.g., chem 7, chem 9, CBC, cardiac panel, Digoxin level, etc.);

	d) the autopsy results; and

	e) the Discharge Summary, if existing.

2.  Upon the receipt of any additional records, forward the claims file to an appropriate doctor of medicine to obtain an opinion addressing whether any VA treatment or failure to treat contributed substantially or materially to cause, or lent aid or assistance to, the Veteran's death.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable, contributed substantially or materially to cause, or lent aid or assistance to, the Veteran's death.

The rationale for the opinion expressed should be set forth in detail.  If the opinion cannot be provided without resort to speculation, the examiner should provide set forth the reasoning why such an opinion would be speculative and whether there is any additional information which can be obtained that would assist in the case. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and her representative an appropriate supplemental statement of the case provide then with an opportunity to respond. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

